UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MARIA SENKEVICH,
                                                                      No. 19 CV 9031-LTS-DCF
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST SNYCHRONY BANK
EQUIFAX INFORMATION SERVICES,
LLC et al.,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against certain Defendant Synchrony Bank only.                    Accordingly, it is hereby

ORDERED that this action is dismissed with prejudice as against Synchrony Bank and without

costs to any party, but without prejudice to restoration of the claims against Synchrony Bank if

settlement is not achieved within thirty (30) days of the date of this Order. If a party wishes to

restore the claims or extend the time within which they may be settled, the party must make a letter

application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       November 15, 2019


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




30DAYORD SYNCHRONY BANK.DOCX                               VERSION NOVEMBER 15, 2019                    1
